As filed with the Securities and Exchange Commission on August 21, 2012 Registration No. 333-160733 File No. 811-22314 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No.3 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.5 x OPPENHEIMER CORPORATE BOND FUND (a Delaware statutory trust as successor to OPPENHEIMER CORPORATE BOND FUND, a Massachusetts business trust) (Exact Name as Specified in Charter) 6803 South Tucson Way Centennial, Colorado 80112-3924 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code (303)768-3200 Arthur S. Gabinet, Esq. OppenheimerFunds, Inc. Two World Financial Center, 225 Liberty Street New York, NY 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective ¨ immediately upon filing pursuant to paragraph (b) x on August22, 2012 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment DECLARATION REQUIRED BY RULE 24f-2 (a) The issuer has registered an indefinite amount of its securities under the Securities Act of 1933 pursuant to Rule 24f-2(a). Notice for the Registrant’s fiscal year ended July 31, 2011 was filed on October 19, 2011. The Registrant is the successor issuer to the Predecessor Registrant, a Massachusetts business trust (the “Predecessor Registrant”). By filing this Post-Effective Amendment to the currently effective Registration Statement on Form N-1A of the Predecessor Registrant (File No.333-160733), the Registrant expressly adopts the Registration Statement of the Predecessor Registrant as its own Registration Statement for all purposes of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, effective August 22, 2012, immediately following the closing of a shell reorganization transaction between the Predecessor Registrant and the Registrant. The Registrant’s semi-annual report, dated January 31, 2012 is hereby incorporated by reference. OPPENHEIMER CORPORATE BOND FUND FORM N-1A PART C OTHER INFORMATION Item 28. - Exhibits (a)Agreement and Declaration of Trust dated 8/15/12: Filed herewith. (b)By-Laws dated as of 8/15/12:Filed herewith. (c)(i) Article V of the Agreement and Declaration of Trust: Filed herewith and incorporated by reference. (ii) Article II of the By-Laws: Filed herewith and incorporated by reference. (d)Amended and Restated Investment Advisory Agreement dated 8/21/12:Filed herewith. (e)(i)General Distributor's Agreement: Previously filed with Registrant’s Pre-Effective Amendment No. 1, (7/13/10), and incorporated herein by reference. (ii)Form of Dealer Agreement of OppenheimerFunds Distributor, Inc.: Previously filed with Post-Effective Amendment No. 34 to the Registration Statement of Oppenheimer Main Street Funds, Inc. (Reg. No.33-17850), (10/23/06), and incorporated herein by reference. (iii)Form of Broker Agreement of OppenheimerFunds Distributor, Inc.: Previously filed with Post-Effective Amendment No. 34 to the Registration Statement of Oppenheimer Main Street Funds, Inc. (Reg. No.33-17850), (10/23/06), and incorporated herein by reference. (iv)Form of Agency Agreement of OppenheimerFunds Distributor, Inc.: Previously filed with Post-Effective Amendment No. 34 to the Registration Statement of Oppenheimer Main Street Funds, Inc. (Reg. No.33-17850), (10/23/06), and incorporated herein by reference. (v)Form of Trust Company Fund/SERV Purchase Agreement of OppenheimerFunds Distributor, Inc.: Previously filed with Post-Effective Amendment No. 45 to the Registration Statement of Oppenheimer High Yield Fund (Reg. No. 2-62076), (10/26/01), and incorporated herein by reference. (vi)Form of Trust Company Agency Agreement of OppenheimerFunds Distributor, Inc.: Previously filed with Post-Effective Amendment No. 34 to the Registration Statement of Oppenheimer Main Street Funds, Inc. (Reg. No.33-17850), (10/23/06), and incorporated herein by reference. (f)Form of Oppenheimer Funds Compensation Deferral Plan, As Amended and Restated Effective 1/1/08: Previously filed with Post-Effective Amendment No.2 to the Registration Statement of OppenheimerPortfolio Series Fixed Income Active AllocationFund (Reg. No.333-146105), (5/29/09), and incorporated herein by reference. (g)(i)Global Custody Agreement dated 8/16/02, as amended: Previously filed with Post-Effective Amendment No. 51 to the Registration Statement of Oppenheimer Capital Appreciation Fund (Reg. No. 2-69719), (10/23/06), and incorporated herein by reference. (ii)Amendment dated 9/28/10 to the Global Custody Agreement: Previously filed with Post-Effective Amendment No. 18 to the Registration Statement of Oppenheimer Main Street Small- & Mid-Cap Fund (Reg. No. 333-78269), (10/28/10), and incorporated herein by reference. (h)Not applicable. (i)(i)Opinion and Consent of Counsel: Filed herewith. (ii) Opinion of Delaware Counsel: Filed herewith. (iii) Opinion of Tax Counsel:Filed herewith. (j)Independent Registered Public Accounting Firm's Consent: Previously filed with Registrant’s Post-Effective Amendment No. 1, (11/22/11), and incorporated herein by reference. (k)Not applicable. (l)Investment Letter from OppenheimerFunds, Inc. to Registrant dated 9/10/09: Previously filed with Registrant’s Pre-Effective Amendment No. 1, (7/13/10) and incorporated herein by reference. (m)(i)Amended and Restated Service Plan and Agreement for Class A shares dated 6/30/11: Previously filed with Registrant’s Post-Effective Amendment No. 1, (11/22/11), and incorporated herein by reference. (ii)Amended and Restated Distribution and Service Plan and Agreement for Class C shares dated 6/30/11: Previously filed with Registrant’s Post-Effective Amendment No. 1, (11/22/11), and incorporated herein by reference. (iii)Amended and Restated Distribution and Service Plan and Agreement for Class N shares dated 6/30/11: Previously filed with Registrant’s Post-Effective Amendment No. 1, (11/22/11), and incorporated herein by reference. (n)Oppenheimer Funds Multiple Class Plan under Rule 18f-3 as updated through 4/20/11: Previously filed with Post-Effective Amendment No.5 to the Registration Statement of Oppenheimer Transition 2010 Fund (Reg. No.333-135516), (6/27/11), and incorporated herein by reference. (o)(i)Powers of Attorney dated 11/16/11 for the following Trustees/Directors and Officers: Armstrong and Cameron: Previously filed with Pre-Effective Amendment No. 4 to the Registration Statement of Oppenheimer High Yield Opportunities Fund (Reg. No. 333-176889), (11/22/11), and incorporated herein by reference. (ii)Powers of Attorney for all Trustees/Directors and Officers except Armstrong and Cameron: Previously filed with Post-Effective Amendment No. 8 to the Registration Statement of Oppenheimer Portfolio Series Fixed Income Active Allocation Fund (Reg. 333-146105), (3/27/12), and incorporated by reference. (p)Code of Ethics of the Oppenheimer Funds, OppenheimerFunds, Inc. (including affiliates and subsidiaries) and OppenheimerFunds Distributor, Inc., dated as of 5/25/12 under Rule 17j-1 of the Investment Company Act of 1940: Previously filed with Post-Effective Amendment No. 7 to the Registration Statement of Oppenheimer Transition 2010 Fund (Reg. No. 333-135516), (6/26/12), and incorporated herein by reference. Item 29. - Persons Controlled by or Under Common Control with the Fund None. Item 30. - Indemnification Reference is made to the provisions of Article VII of Registrant's Agreement and Declaration of Trust filed as Exhibit 28(a) to this Registration Statement, and incorporated herein by reference. Insofar as indemnification for certain liabilities arising under the Securities Act of 1933 may be permitted to trustees, officers and controlling persons of Registrant pursuant to the foregoing provisions or otherwise, Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by Registrant of expenses incurred or paid by a trustee, officer or controlling person of Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person, Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such issue. Item 31. - Business and Other Connections of the Investment Adviser (a)OppenheimerFunds, Inc. is the investment adviser of the Registrant; it and certain subsidiaries and affiliates act in the same capacity to other investment companies, including without limitation those described in Parts A and B hereof and listed in Item 31(b) below. (b)There is set forth below information as to any other business, profession, vocation or employment of a substantial nature in which each officer and director of OppenheimerFunds, Inc. is, or at any time during the past two fiscal years has been, engaged for his/her own account or in the capacity of director, officer, employee, partner or trustee. Name and Current Position with OppenheimerFunds, Inc. Other Business and Connections During the Past Two Years Timothy L. Abbuhl, Senior Vice President Treasurer of Centennial Asset Management Corporation; Vice President of OFI Institutional Asset Management, Inc., Trinity Investment Management Corporation and OFI Trust Company; Assistant Treasurer of Oppenheimer Acquisition Corp.; Vice President and Assistant Treasurer of OppenheimerFunds Distributor, Inc. Robert Agan, Senior Vice President Senior Vice President of Shareholder Financial Services, Inc., OFI Institutional Asset Management, Inc. and Shareholders Services, Inc.; Vice President of OppenheimerFunds Distributor, Inc., Centennial Asset Management Corporation and OFI Private Investments Inc. Obianyo Akunwafor, Vice President None Carl Algermissen, Vice President,Senior Counsel & Assistant Secretary Assistant Secretary of Centennial Asset Management Corporation. Ramesh Allu, Vice President None Michael Amato, Vice President None Nicole Andersen, Assistant Vice President None Konstantin Andreev, Assistant Vice President None Raymond Anello, Vice President None Janette Aprilante, Vice President & Secretary Secretary (since December 2001) of: Centennial Asset Management Corporation, OppenheimerFunds Distributor, Inc., HarbourView Asset Management Corporation (since June 2003), Oppenheimer Real Asset Management, Inc., Shareholder Financial Services, Inc., Shareholder Services, Inc., Trinity Investment Management Corporation (since January 2005), OppenheimerFunds Legacy Program, OFI Private Investments Inc. (since June 2003) and OFI Institutional Asset Management, Inc. (since June 2003). Assistant Secretary of OFI Trust Company (since December 2001). Daryl Armstrong, Vice President None Anthony Arnese, Assistant Vice President None Emily Ast, Assistant Vice President and Assistant Counsel Formerly an associate at Willkie Farr & Gallagher LLP. Hany S. Ayad, Vice President None Kevin Babikian, Vice President and Assistant Counsel Formerly a senior associate at Dechert LLP (February 2010 – February 2012). James F. Bailey, Senior Vice President Senior Vice President of Shareholder Services, Inc. Robert Baker, Vice President None John Michael Banta, Assistant Vice President None Anthony Barbato, Assistant Vice President None Michael Barnes, Assistant Vice President None Adam Bass, Assistant Vice President None Kathleen Beichert, Senior Vice President Vice President of OppenheimerFunds Distributor, Inc. Emanuele Bergagnini, Vice President Vice President of OFI Institutional Asset Management, Inc. Robert Bertucci, Vice President: Rochester Division None Rajeev Bhaman, Senior Vice President Vice President of OFI Institutional Asset Management, Inc. Kamal Bhatia, Senior Vice President Managing Director at TIAA-CREF (August 2006 – September 2011). Ross Bielak, Assistant Vice President None Adam Bierstedt, Assistant Vice President None Mark Binning, Assistant Vice President None Donal Bishnoi, Assistant Vice President None Beth Bleimehl, Assistant Vice President None Michael Block, Assistant Vice President Analyst at PB Capital (June 2011); Consultant for Sound Point Capital Management (January 2011 – June 2011). Lisa I. Bloomberg, Senior Vice President & Deputy General Counsel Assistant Secretary of Oppenheimer Real Asset Management, Inc. Michelle Borre Massick, Vice President None Lori E. Bostrom, Senior Vice President & Deputy General Counsel Assistant Secretary of OppenheimerFunds Legacy Program. Beth Botkin, Assistant Vice President None John Boydell, Vice President None Richard Britton, Vice President None Jack Brown, Vice President Assistant Secretary of HarbourView Asset Management Corporation. Roger Buckley, Assistant Vice President None Joy Budzinski, Vice President None Carla Buffulin, Vice President None Stephanie Bullington, Vice President None Julie Burke, Vice President None Lisa Burke, Assistant Vice President None JoAnne Butler, Assistant Vice President None Debbie Byers, Assistant Vice President None Mary Cademartori, Vice President and Associate Counsel Director and Associate General Counsel at UBS Financial Services Inc. (April 2007 – January 2011). Christine Calandrella, Assistant Vice President None Michael Camarella, Vice President None Edward Campbell, Assistant Vice President None Debra Casey, Vice President None Herman Chan, Vice President None Nitin Chandiramani, Assistant Vice President Senior Compliance Officer at JPMorgan Asset Management (March 2008 – August 2011). Ronald Chibnik, Vice President None Bhishek Choksey, Assistant Vice President None Patrick Sheng Chu, Assistant Vice President None H.C. Digby Clements, Senior Vice President: Rochester Division None Thomas Closs, Assistant Vice President None Darrin Clough, Assistant Vice President None Stephanie Colca, Assistant Vice President None David Cole, Assistant Vice President None Tamara Colorado, Vice President None Eric Compton, Vice President None Ellen Comisar, Assistant Vice President None Scott Cottier, Vice President: Rochester Division None William Couch, Assistant Vice President None Geoffrey Craddock Executive Vice President None Terry Crady, Assistant Vice President None Roger W. Crandall, Director President, Director and Chief Executive Officer of Massachusetts Mutual Life Insurance Company; Chairman of the Board & Class A Director of Oppenheimer Acquisition Corp. Lisa Crotty, Assistant Vice President None Jerry Cubbin, Vice President None George Curry, Vice President Vice President of OppenheimerFunds Distributor, Inc. Rushan Dagli, Vice President Vice President of OFI Private Investments Inc., Shareholder Financial Services, Inc. and Shareholder Services, Inc. John Damian, Senior Vice President Vice President of OFI Institutional Asset Management, Inc. John Delano, Vice President None Madeline Delianides, Vice President None Kendra Delisa, Assistant Vice President None Alessio de Longis, Vice President None Brendan Deasy, Vice President None Damaris De Los Santos, Assistant Vice President None Richard Demarco, Assistant Vice President None Mark Demitry, Vice President None Robin Dey, Vice President None Craig P. Dinsell, Executive Vice President None Randall C. Dishmon, Vice President None Ryan Dolan, Assistant Vice President None Steven D. Dombrower, Vice President Senior Vice President of OFI Private Investments Inc.; Vice President of OppenheimerFunds Distributor, Inc. Andrew Doyle, Senior Vice President None Thomas Doyle, Assistant Vice President None Adam Drvenkar, Assistant Vice President None Robert Dunphy, Vice President None Brian Dvorak, Vice President None Taylor Edwards, Vice President & Senior Counsel None Eden Elder, Vice President None Peter Ellman, Assistant Vice President None Christopher Emanuel, Vice President None Daniel R. Engstrom, Vice President None James Robert Erven, Vice President None Dana Espinel, Assistant Vice President Senior Meetings Events Manager at Wolters Kluwer (May 2007 – October 2010). George R. Evans, Senior Vice President & Director of Equities None Kathy Faber, Assistant Vice President None David Falicia, Assistant Vice President Assistant Secretary of HarbourView Asset Management Corporation. Matthew Farkas, Vice President and Senior Counsel None Jason Farrell, Assistant Vice President None Kristie Feinberg, Senior Vice President and Treasurer Assistant Treasurer of Oppenheimer Acquisition Corp., Centennial Asset Management Corp., OFI Trust Company; Vice President of OFI Institutional Asset Management, Inc.; Treasurer of OppenheimerFunds Legacy Program, OFI Private Investments Inc.; Oppenheimer Real Asset Management, Inc. and HarbourView Asset Management Corporation. Tracy Firmin, Assistant Vice President Branch Supervision Manager (December 2010 – November 2011) and Supervisory Principal (December 2005 – November 2011) at TIAA CREF. Jonathan Fischer, Assistant Vice President None Steven Fling, Assistant Vice President None Colleen M. Franca, Vice President None Debbie Francis, Assistant Vice President None Diane Frankenfield, Senior Vice President None Arthur Gabinet, Executive Vice President and General Counsel Executive Vice President (since May 2010) and General Counsel (since January 2011) of the Manager; General Counsel of the Distributor (since January 2011); General Counsel of Centennial Asset Management Corporation (since January 2011); Executive Vice President and General Counsel of HarbourView Asset Management Corporation (since January 2011); Assistant Secretary (since January 2011) and Director (since January 2011) of OppenheimerFunds International Ltd. and OppenheimerFunds plc; Vice President and Director of Oppenheimer Partnership Holdings, Inc. (since January 2011); Director of Oppenheimer Real Asset Management, Inc. (since January 2011); Executive Vice President and General Counsel of Shareholder Financial Services, Inc. and Shareholder Services, Inc. (since January 2011); Executive Vice President and General Counsel of OFI Private Investments, Inc. (since January 2011); Vice President of OppenheimerFunds Legacy Program (since January 2011); Vice President of Oppenheimer Acquisition Corp (since February 2011); Executive Vice President and General Counsel of OFI Institutional Asset Management, Inc. (since January 2011); General Counsel, Asset Management of the Manager (May 2010-December 2010). Charles Gapay, Assistant Vice President None Selin Gucelik, Vice President None Anthony W. Gennaro, Jr., Vice President Vice President of OFI Institutional Asset Management, Inc. Timothy Gerlach, Assistant Vice President None Charles Gilbert, Assistant Vice President None Alan C. Gilston, Vice President Director of OFI Trust Company. Edward Gizzi, Vice President and Assistant Counsel Associate at Willkie Farr & Gallagher, LLP (February 2006 – October 2010). William F. Glavin, Jr., Chairman, Chief Executive Officer, President and Director Formerly Executive Vice President and co-Chief Operating Officer of MassMutual Financial Group; Director of OFI Institutional Asset Management, Inc. Tremont Group Holdings, Inc. and Oppenheimer Real Asset Management, Inc.; Chief Executive Officer, President & Management Director of Oppenheimer Acquisition Corp. Jill E. Glazerman, Senior Vice President None Kevin Glenn, Vice President None David Goldberg, Assistant Vice President None Jennifer Goldstein, Vice President & Assistant Counsel Director at BlackRock Inc. (December 2009 – August 2011). Jennifer Gomez, Vice President None Manind Govil, Senior Vice President Senior Vice President of OFI Institutional Asset Management, Inc. Raquel Granahan, Senior Vice President Senior Vice President of OFI Private Investments Inc.; Vice President of OppenheimerFunds Distributor, Inc., and OppenheimerFunds Legacy Program. Daniel Grasman, Senior Vice President None Samuel Groban, Assistant Vice President None Selin Gulcelik, Vice President None Daniel Gulko, Assistant Vice President None Jeff Guszak, Assistant Vice President None Jonathan Hagen, Assistant Vice President None Marilyn Hall, Vice President None Cheryl Hampton, Vice President None Kelly Haney, Assistant Vice President None Jason Harubin, Assistant Vice President None Steve Hauenstein, Assistant Vice President None Thomas B. Hayes, Vice President None Heidi Heikenfeld, Vice President None Lori Heinel Senior Vice President Formerly a managing director and Head of Investment Solutions at Citi Private Bank. Nicholas Henry, Assistant Vice President None Philipp Hensler, Executive Vice President Formerly CEO, Chairman and Managing Director at DWS Investment Distributors, Inc.; Director, Chairman of the Board & President of OppenheimerFunds Distributor, Inc.; Chairman, Chief Executive Officer & Director of Centennial Asset Management, Inc. Kenneth Herold, Assistant Vice President None Robert Herz, Vice President Managing Director at John W. Bristol & Co., Inc. (May 2003 – January 2011). Brian Hickey, Assistant Vice President None Joseph Higgins, Vice President Vice President of OFI Institutional Asset Management, Inc. and OFI Private Investments Inc. Todd Hiller, Vice President None Daniel Hoelscher, Assistant Vice President None Eivind Holte, Vice President None Craig Holloway, Vice President None Brian Hourihan, Senior Vice President & Deputy General Counsel Assistant Secretary of Oppenheimer Real Asset Management, Inc., OFI Private Investments Inc., HarbourView Asset Management Corporation, OFI Institutional Asset Management, Inc. (since April 2006) and Trinity Investment Management Corporation; Secretary of OFI Trust Company. Lucienne Howell, Vice President None Edward Hrybenko, Senior Vice President Vice President of OppenheimerFunds Distributor, Inc. Douglas Huffman, Assistant Vice President None Margaret Hui, Vice President Vice President of HarbourView Asset Management Corporation. Dana Hunter, Assistant Vice President None Patrick Hurley, Assistant Vice President None Keith Hylind, Vice President None Kelly Bridget Ireland, Vice President None Christopher Ivezic, Assistant Vice President None Kathleen T. Ives, Senior Vice President Vice President and Assistant Secretary of OppenheimerFunds Distributor, Inc. and Shareholder Services, Inc.; Assistant Secretary of Centennial Asset Management Corporation, HarbourView Asset Management Corporation, OppenheimerFunds Legacy Program and Shareholder Financial Services, Inc. Steel Jaykus, Vice President Global Head of Performance & Attribution (December 2009 – October 2011) at Morgan Stanley. Frank V. Jennings, Senior Vice President None Diane Johnston, Vice President Director at Fidelity Investments (May 2009 – August 2011). Avinand Jutagir, Assistant Vice President None Lisa Kadehjian, Vice President None Rezo Kanovich, Vice President None Amee Kantesaria, Vice President, Assistant Counsel & Assistant Secretary Assistant Secretary of Oppenheimer Acquisition Corp. Cem Karacadag, Vice President None Sean Keller, Vice President None James Kennedy, Senior Vice President None John Kiernan, Vice President & Associate Counsel None Robert Kinsey, Vice President Formerly a Senior Vice President and Senior Portfolio Specialist at ING Investment Management. Turgot Kisinbay, Assistant Vice President Economist at the International Monetary Fund (June 2002 – July 2011). Audrey Kiszla, Vice President None Daniel Kohn, Vice President None Martin S. Korn, Senior Vice President None Arin Kornschankul, Assistant Vice President None Michael Kotlarz, Vice President None Brian Kramer, Vice President Assistant Treasurer of Oppenheimer Acquisition Corp. Magnus Krantz, Vice President None Alen Kreso, Assistant Vice President None Robert Kuhta, Vice President Client Service Lead at Slalom Consulting (September 2009 – June 2011) Alexander Kurinets, Assistant Vice President None Gloria LaFond, Assistant Vice President None Lisa Lamentino, Vice President None Eric Larson, Vice President None John Lech, Vice President None Helena Lee, Assistant Vice President Previously an associate at Citigroup (October 2006 – February 2011). Johnny C. Lee, Vice President & Assistant Counsel None Young-Sup Lee, Vice President None Randy Legg, Vice President & Senior Counsel None Michael Leskinen, Vice President None Michael S. Levine, Vice President None Brian Levitt, Vice President None Justin Leverenz, Senior Vice President None Gang Li, Vice President None Shanquan Li, Senior Vice President None Julie A. Libby, Senior Vice President President and Chief Operating Officer of OFI Private Investments Inc. Mitchell J. Lindauer, Vice President & Assistant General Counsel None William Linden, Vice President None Jay Lisowski, Vice President None Justin Livengood, Vice President None Jennifer Loew, Vice President Director of Business Development at Michael C. Fina Corporate Sales, Inc. (April 2010 – May 2011). Christina Loftus, Senior Vice President None David P. Lolli, Assistant Vice President None Daniel G. Loughran, Senior Vice President: Rochester Division None David Lukkes, Assistant Vice President None Misha Lozovik, Vice President None Dongyan Ma, Assistant Vice President None Chris Marlowe, Assistant Vice President None Kenneth Martin, Vice President None William T. Mazzafro, Vice President None Melissa Mazer, Vice President None Neil McCarthy, Vice President Vice President of OFI Institutional Asset Management, Inc. and OFI Private Investments Inc. Elizabeth McCormack, Vice President Vice President and Assistant Secretary of HarbourView Asset Management Corporation; Vice President of OFI Institutional Asset Management, Inc., and OFI Trust Company. Joseph McDonnell, Vice President None Annika McGovern, Vice President None Joseph McGovern, Vice President None Benedict Mclaughlin, Assistant Vice President None William McNamara, Vice President Vice President of OFI Private Investments Inc. Michael Medev, Assistant Vice President None Krishna Memani, Senior Vice President and Director of Fixed Income Senior Vice President of OFI Institutional Asset Management, Inc. Carlos Mena, Assistant Vice President Assistant Vice President of HarbourView Asset Management Corporation; Vice President at Bank of New York Mellon (February 2000 – January 2011). Jay Mewhirter, Vice President None Andrew J. Mika, Senior Vice President None Jan Miller, Assistant Vice President None Rejeev Mohammed, Assistant Vice President None David Moore, Vice President None Sarah Morrison, Assistant Vice President None Elizabeth Mossow, Assistant Vice President None Jill Mulcahy, Vice President: Rochester Division None Christina Nasta, Senior Vice President Vice President of OppenheimerFunds Distributor, Inc. Amie Nelson, Vice President None Eugene Nemirovsky, Assistant Vice President Senior Interactive Developer at Ogilvy & Mather (August 2006 – May 2011). Derek Newman, Vice President and Assistant Counsel None Paul Newman, Assistant Vice President None Linh Nguyen, Assistant Vice President None Christopher Nicholson, Vice President None James B. O’Connell, Assistant Vice President None Patricia O’Connor, Assistant Vice President None Matthew O’Donnell, Vice President None Lisa Ogren, Vice President None Tony Oh, Vice President None Kristin Pak, Vice President None Lerae A. Palumbo, Assistant Vice President None Phillip Parrotta, Senior Vice President None Kim Pascalau, Vice President Assistant Vice President of Shareholder Services, Inc. and Shareholder Financial Services, Inc. Monica Patel, Vice President Vice President and Senior HR Generalist (May 2010 – May 2011) and Lead HR Generalist (May 2011 – May 2012) at CITI. Robert H. Pemble, Vice President None Lori L. Penna, Vice President None Nadia Persaud, Assistant Vice President and Assistant Counsel Formerly an associate at Sidley Austin, LLP. Brian Petersen, Vice President Assistant Treasurer of OppenheimerFunds Legacy Program. Marmeline Petion-Midy, Vice President None David Pfeffer, Executive Vice President, Chief Financial Officer & Director Management Director and Treasurer of Oppenheimer Acquisition Corp.; Director of OppenheimerFunds Distributor, Inc., OFI Private Investments Inc. and Oppenheimer Real Asset Management, Inc.; Director & Executive Vice President OFI Institutional Asset Management, Inc. and Trinity Investment Management Corporation; Senior Vice President of OFI Trust Company; Director & President of HarbourView Asset Management Corporation; Director of Shareholder Services, Inc., Centennial Asset Management Corporation, Tremont Group Holdings, Inc. and Shareholder Financial Services, Inc. James F. Phillips, Senior Vice President None Gary Pilc, Vice President None Cheryl Pipia, Senior Vice President None Michael Pleet, Assistant Vice President None Sergei Polevikov, Assistant Vice President None Stacy Pottinger, Vice President None Christopher Proctor, Vice President None John Ptasinski, Assistant Vice President Formerly a Senior Manager at Jeppesen Sanderson, and Boeing Company (November 2003 – January 2011). Ellen Puckett, Assistant Vice President None Charlie Pulire, Assistant Vice President None Jodi Pullman, Vice President None Paul Quarles, Assistant Vice President None Michael E. Quinn, Vice President None Jodi Robinowitz, Senior Vice President Head of Talent Management and Acquisition at BNP Paribas (October 2008 – June 2011). Julie S. Radtke, Vice President None Benjamin Ram, Vice President Vice President of OFI Institutional Asset Management, Inc. Lun Rao, Assistant Vice President None Amber Reilly, Assistant Vice President None Jill Reiter, Assistant Vice President None Maria Ribeiro De Castro, Vice President None Benjamin Rockmuller, Vice President None Antoinette Rodriguez, Vice President None Lucille Rodriguez, Assistant Vice President None Michael Rollings, Director Executive Vice President and Chief Financial Officer of Massachusetts Mutual Life Insurance Company; Class A Director of Oppenheimer Acquisition Corp. Stacey Roode, Senior Vice President Senior Vice President of OppenheimerFunds Legacy Program, Shareholder Financial Services, Inc. and Shareholder Services, Inc. Jacob Rothschild, Vice President Director of Digital Media & Business Development (June 2008 – November 2010). Sara Rosenblatt, Vice President None Erica Rualo, Vice President None Adrienne Ruffle, Vice President & Associate Counsel Assistant Secretary of OppenheimerFunds Legacy Program and OFI Private Investments Inc. Gerald Rutledge, Vice President None Sean Ryan, Vice President and Assistant Counsel None Gary Salerno, Assistant Vice President None Catherine Sanders, Assistant Vice President President & Consultant (July 2009 – September 2011) of The Sanders Group. Valerie Sanders, Vice President None Mark Santero, Senior Vice President None Carlos Santiago Vice President None Kurt Savallo, Assistant Vice President Formerly Senior Business Analyst at OppenheimerFunds, Inc. Marc Schmidt, Assistant Vice President None Erik Schneberger, Vice President Vice President at Morgan Stanley Smith Barney (January 2008 – May 2011). Patrick Schneider, Vice President None Scott A. Schwegel, Assistant Vice President None Melinda Scott, Assistant Vice President Assistant Controller at Transamerica Corporation (August 2002 – May 2012) Sibil Sebastian, Assistant Vice President Product Marketing associate at BlackRock (October 2010 – February 2012). Allan P. Sedmak, Assistant Vice President None Matthew Severski, Assistant Vice President None Jennifer L. Sexton, Vice President Senior Vice President of OFI Private Investments Inc. Amy Shapiro, Vice President and AssistantCounsel Counsel at Lord, Abbett & Co. LLC (June 2005 – January 2012). Asutosh Shah, Vice President None Kamal Shah, Vice President None Tammy Sheffer, Senior Vice President None Richard Shepley, Vice President None William Sheppard, Vice President None Mary Dugan Sheridan, Vice President None Nicholas Sherwood, Assistant Vice President None Joel Simon, Vice President None David C. Sitgreaves, Assistant Vice President None Jan Smith, Assistant Vice President None Stuart Smith, Assistant Vice President None Marc Sommer, Assistant Vice President Director of Finance & Administration at Hearst Corporation (February 2008 – August 2011). Louis Sortino, Vice President: Rochester Division None Keith J. Spencer, Senior Vice President None Tim Spitz, Assistant Vice President None Kirti Srikant, Assistant Vice President None Brett Stein, Vice President None Richard A. Stein, Senior Vice President: Rochester Division None Arthur P. Steinmetz, Executive Vice President & Chief Investment Officer Director and Senior Vice President of HarbourView Asset Management Corporation; Vice President of OFI Institutional Asset Management, Inc.; Director & President of Oppenheimer Real Asset Management, Inc. Michael Sternhell, Vice President & Associate Counsel Formerly a securities litigator at Kramer Leven Naftalis & Frankel LLP. Benjamin Stewart, Senior Vice President None Shannon Steward, Assistant Vice President None Wayne Strauss, Vice President None Peter Strzalkowski, Vice President Vice President of HarbourView Asset Management, Inc. Agata Strzelichowski, Assistant Vice President None Stuart Smith, Assistant Vice President None Amy Sullivan, Assistant Vice President Assistant Secretary of HarbourView Asset Management, Inc. Michael Sussman, Vice President Vice President of OppenheimerFunds Distributor, Inc. Saul Tessler, Assistant Vice President None Christopher Thabet, Assistant Vice President Assistant Vice President at ING Investment Management (May 2012 – April 2012). Kelly Thomas, Assistant Vice President None Tina Timm, Assistant Vice President None Igor Tishin, Vice President Formerly an employee at Troika Dialog USA (February 2005 – January 2011). Matthew Torpey, Vice President None Melinda Trujillo, Vice President None Leonid Tsvayg, Assistant Vice President None Angela Uttaro, Vice President: Rochester Division None Tanya Valle, Assistant Vice President None Julie Van Cleave, Vice President None Clint Van Hellemont, Assistant Vice President None Mark S. Vandehey, Senior Vice President & Chief Compliance Officer Vice President and Chief Compliance Officer of OppenheimerFunds Distributor, Inc., Centennial Asset Management Corporation and Shareholder Services, Inc.; Chief Compliance Officer of HarbourView Asset Management Corporation, Oppenheimer Real Asset Management, Inc., Shareholder Financial Services, Inc., Trinity Investment Management Corporation, OppenheimerFunds Legacy Program, OFI Private Investments Inc. and OFI Trust Company and OFI Institutional Asset Management, Inc. Raman Vardharaj, Vice President Vice President of OFI Institutional Asset Management, Inc. Rene Vecka, Vice President: Rochester Division None Ryan Virag, Assistant Vice President None Alyse Vishnick, Assistant Vice President None Jake Vogelaar, Assistant Vice President None Phillip F. Vottiero, Senior Vice President None Mark Wachter, Vice President None Kenneth Waddell, Assistant Vice President None Darren Walsh, Executive Vice President President and Director of Shareholder Financial Services, Inc. and Shareholder Services, Inc. Eliot Walsh, Assistant Vice President None Richard Walsh, Vice President Vice President of OFI Private Investments. Christopher Walston, Assistant Vice President None Samuel Wang, Vice President Director of Global Communications and Public Affairs at Citigroup, Inc. (January 2010 – October 2010). Elizabeth Ward, Director Senior Vice President and Chief Enterprise Risk Officer of Massachusetts Mutual Life Insurance Company; Class A Director of Oppenheimer Acquisition Corp. Teresa Ward, Vice President None Margaret Weaver, Vice President None Jerry A. Webman, Senior Vice President Senior Vice President of HarbourView Asset Management Corporation. Christopher D. Weiler, Vice President: Rochester Division None Adam Weiner, Vice President None Christine Wells, Vice President None Joseph J. Welsh, Senior Vice President Vice President of HarbourView Asset Management Corporation; Vice President of OFI Institutional Asset Management, Inc. Lindsay Whetton, Vice President Wealth Management Director at TIAA-CREF (April 2006 – June 2011). Thomas Whitaker, Vice President None Laura White, Vice President Formerly a Vice President at Diversified (July 2010 – May 2012) Adam Wilde, Vice President Assistant Secretary of HarbourView Asset Management Corporation Mitchell Williams, Vice President None Martha Willis, Executive Vice President Formerly Executive Vice President of Investment Product Management at Fidelity Investments; Director of OFI Private Investments Inc., Centennial Asset Management Corporation; President & Director ofOppenheimerFunds Legacy Program. Troy Willis, Vice President, Rochester Division None John Wilson, Assistant Vice President None Brian W. Wixted, Senior Vice President Treasurer of HarbourView Asset Management Corporation; OppenheimerFunds International Ltd., Oppenheimer Real Asset Management, Inc., Shareholder Services, Inc., Shareholder Financial Services, Inc., OFI Institutional Asset Management, Inc., OppenheimerFunds plc and OppenheimerFunds Legacy Program; Senior Vice President of OFI Private Investments Inc.; Treasurer and Chief Financial Officer of OFI Trust Company; Assistant Treasurer of Oppenheimer Acquisition Corp. Carol E. Wolf, Senior Vice President Senior Vice President of HarbourView Asset Management Corporation; Vice President of OFI Institutional Asset Management, Inc. and Centennial Asset Management Corporation; serves on the Board of the Colorado Ballet. Oliver Wolff, Assistant Vice President Assistant Secretary of HarbourView Asset Management Corporation. Caleb C. Wong, Vice President Vice President of OFI Institutional Asset Management, Inc. Geoffrey Yaworski, Assistant Vice President None Sookhee Yee, Assistant Vice President None John Yoder, Vice President and Assistant Counsel Senior Counsel at the U.S. Securities and Exchange Commission (August 2005 – June 2011). Edward C. Yoensky, Assistant Vice President None Geoff Youell, Assistant Vice President None Anna Zatulovskaya, Assistant Vice President None Sara Zervos, Senior Vice President None Steven Zhang, Vice President Director of Marketing and Business Analytics Lord Abbett & Co. (August 2005 – February 2012). Ronald Zibelli, Jr. Vice President None Matthew Ziehl, Vice President None The Oppenheimer Funds include the following: Limited Term New York Municipal Fund (a series of Rochester Portfolio Series) Oppenheimer AMT-Free Municipals Oppenheimer AMT-Free New York Municipals Oppenheimer California Municipal Fund Oppenheimer Capital Appreciation Fund Oppenheimer Capital Income Fund Oppenheimer Cash Reserves Oppenheimer Champion Income Fund Oppenheimer Commodity Strategy Total Return Fund Oppenheimer Core Bond Fund (a series of Oppenheimer Integrity Funds) Oppenheimer Corporate Bond Fund Oppenheimer Currency Opportunities Fund Oppenheimer Developing Markets Fund Oppenheimer Discovery Fund Oppenheimer Emerging Markets Debt Fund Oppenheimer Equity Fund Oppenheimer Equity Income Fund, Inc. Oppenheimer Global Fund Oppenheimer Global Multi Strategies Fund Oppenheimer Global Opportunities Fund Oppenheimer Global Strategic Income Fund Oppenheimer Global Value Fund Oppenheimer Gold & Special Minerals Fund Oppenheimer International Bond Fund Oppenheimer Institutional Money Market Fund Oppenheimer International Diversified Fund Oppenheimer International Growth Fund Oppenheimer International Small Company Fund Oppenheimer International Value Fund Oppenheimer Limited Term California Municipal Fund Oppenheimer Limited-Term Government Fund Oppenheimer Limited Term Municipal Fund (a series of Oppenheimer Municipal Fund) Oppenheimer Main Street Fund (a series of Oppenheimer Main Street Funds) Oppenheimer Main Street Select Fund Oppenheimer Main Street Small- & Mid-Cap Fund Oppenheimer Master Event-Linked Bond Fund, LLC Oppenheimer Master Loan Fund, LLC Oppenheimer Master Inflation Protected Securities Fund, LLC Oppenheimer Master International Value Fund, LLC Oppenheimer Money Market Fund, Inc. Oppenheimer Multi-State Municipal Trust (3 series): Oppenheimer New Jersey Municipal Fund Oppenheimer Pennsylvania Municipal Fund Oppenheimer Rochester National Municipals Oppenheimer Portfolio Series (4 series) Active Allocation Fund Equity Investor Fund Conservative Investor Fund Moderate Investor Fund Oppenheimer Portfolio Series Fixed Income Active Allocation Fund Oppenheimer Quest For Value Funds (3 series) Oppenheimer Global Allocation Fund Oppenheimer Flexible Strategies Fund Oppenheimer Small- & Mid-Cap Value Fund Oppenheimer Real Estate Fund Oppenheimer Rising Dividends Fund Oppenheimer Rochester Arizona Municipal Fund Oppenheimer Rochester Intermediate Term Municipal Fund Oppenheimer Rochester Maryland Municipal Fund Oppenheimer Rochester Massachusetts Municipal Fund Oppenheimer Rochester Michigan Municipal Fund Oppenheimer Rochester Minnesota Municipal Fund Oppenheimer Rochester North Carolina Municipal Fund Oppenheimer Rochester Ohio Municipal Fund Oppenheimer Rochester Short Term Municipal Fund Oppenheimer Rochester Virginia Municipal Fund Oppenheimer Select Value Fund Oppenheimer Senior Floating Rate Fund Oppenheimer Series Fund, Inc. (1 series): Oppenheimer Value Fund Oppenheimer Small- & Mid-Cap Growth Fund Oppenheimer Short Duration Fund Oppenheimer Transition 2010 Fund Oppenheimer Transition 2015 Fund Oppenheimer Transition 2020 Fund Oppenheimer Transition 2025 Fund Oppenheimer Transition 2030 Fund Oppenheimer Transition 2040 Fund Oppenheimer Transition 2050 Fund Oppenheimer U.S. Government Trust Oppenheimer Variable Account Funds (11 series): Oppenheimer Balanced Fund/VA Oppenheimer Capital Appreciation Fund/VA Oppenheimer Core Bond Fund/VA Oppenheimer Global Securities Fund/VA Oppenheimer Global Strategic Income Fund/VA Oppenheimer High Income Fund/VA Oppenheimer Main Street Fund/VA Oppenheimer Main Street Small- & Mid- Cap Fund/VA Oppenheimer Money Fund/VA Oppenheimer Small- & Mid-Cap Growth Fund/VA Oppenheimer Value Fund/VA Panorama Series Fund.: Oppenheimer International Growth Fund/VA Rochester Fund Municipals The address of the Oppenheimer funds listed above, Shareholder Financial Services, Inc., Shareholder Services, Inc., Centennial Asset Management Corporation, and OppenheimerFunds Legacy Program is 6803 South Tucson Way, Centennial, Colorado 80112-3924. The address of OppenheimerFunds, Inc., OppenheimerFunds Distributor, Inc., HarbourView Asset Management Corporation, Oppenheimer Acquisition Corp., OFI Private Investments Inc., OFI Institutional Asset Management, Inc. Oppenheimer Real Asset Management, Inc. and OFI Trust Company is Two World Financial Center, 225 Liberty Street, 11th Floor, New York, New York 10281-1008. The address of OppenheimerFunds International Ltd. is 70 Sir John Rogerson’s Quay, Dublin 2, Ireland. The address of Trinity Investment Management Corporation is 301 North Spring Street, Bellefonte, Pennsylvania 16823. Item 32. Principal Underwriter (a)OppenheimerFunds Distributor, Inc. is the Distributor of the Registrant's shares. It is also the Distributor of each of the other registered open-end investment companies for which OppenheimerFunds, Inc. is the investment adviser, as described in Part A and Part B of this Registration Statement and listed in Item 31(b) above (except Panorama Series Fund, Inc.) and for MassMutual Institutional Funds. (b)The directors and officers of the Registrant's principal underwriter are: Name & Principal Business Address Position & Office with Underwriter Position and Office with Registrant Timothy Abbhul(1) Vice President and Treasurer None Robert Agan(2) Vice President None Michael Albert(1) Vice President None Anthony Allocco(2) Assistant Vice President None Janette Aprilante(2) Secretary None James Austin(1) Vice President None Paul Aynsley(2) Vice President None James Barker 1723 W. Nelson Street Chicago, IL 60657 Vice President None Cesar Bastidas(2) Assistant Vice President None William Beagle(2) Vice President None Kathleen Beichert(1) Senior Vice President None Rocco Benedetto(2) Vice President None Christopher Bergeron(2) Vice President None Rick Bettridge 11504 Flowering Plum Lane Highland, UT84003 Vice President None Adam Bilmes(2) Assistant Vice President None Paul Blease(2) Vice President None William Borders(2) Assistant Vice President None David A. Borrelli 105 Black Calla Ct. San Ramon, CA 94583 Vice President None Jeffrey R. Botwinick 4431 Twin Pines Drive Manlius, NY 13104 Vice President None Sarah Bourgraf(1) Vice President None Joshua Broad(2) Vice President None Ken Brodsky(2) Vice President None Kevin E. Brosmith 5 Deer Path South Natlick, MA 01760 Senior Vice President None Ross Burkstaller 211 Tulane Drive SE Albuquerque, NM 87106 Vice President None Tracy Cairoli(2) Vice President None Mersin Capollari Vice President None Sean Carey(2) Assistant Vice President None Robert Caruso 15 Deforest Road Wilton, CT 06897 Vice President None Donelle Chisolm(2) Vice President None Andrew Chronofsky Vice President None Angelanto Ciaglia(2) Vice President None Nicholas Cirbo(1) Vice President None Kevin Clark(2) Assistant Vice President None Sean Clark (2) Vice President None John Corcoran(2) Vice President None Craig Colby(2) Vice President None Gerald James Concepcion(2) Vice President None Rodney Constable(1) Vice President None Cameron Cowden(2) Vice President None Neev Crane 1530 Beacon Street, Apt. #1403 Brookline, MA 02446 Vice President None Geoffrey Crumine(2) Senior Vice President None Scott Curran(2) Vice President None Michael Daley 40W387 Oliver Wendell Holmes St St. Charles, IL 60175 Vice President None Stephen J. Demetrovits(2) Vice President None Michael Dennehy(2) Vice President None Jeffrey Dickin(2) Vice President None Brian Dietrich(1) Assistant Vice President None Steven Dombrower 13 Greenbrush Court Greenlawn, NY 11740 Vice President None Robert Duffey(2) Vice President None Ryan Duffy(2) Vice President None Robert Dunphy(2) Vice President None Paul Eisenhardt(2) Senior Vice President None Kent M. Elwell 35 Crown Terrace Yardley, PA 19067 Vice President None Rick Ernzen(2) Vice President None Dana Espinel(2) Assistant Vice President None Gregg A. Everett 4328 Auston Way Palm Harbor, FL 34685-4017 Vice President None George R. Fahey 9511 Silent Hills Lane Lone Tree, CO 80124 Senior Vice President None Eric C. Fallon 10 Worth Circle Newton, MA 02458 Vice President None Kristie Feinberg(2) Assistant Treasurer None Kristin Fenik(1) Vice President None Josean Fernandez(2) Assistant Vice President None Joseph Fernandez 1717 Richbourg Park Drive Brentwood, TN 37027 Vice President None Christopher Ferrara(2) Assistant Vice President None Michael Ferrer(2) Vice President None Mark J. Ferro 104 Beach 221st Street Breezy Point, NY 11697 Senior Vice President None Eric P. Fishel 725 Boston Post Rd., #12 Sudbury, MA 01776 Vice President None Patrick W. Flynn 14083 East Fair Avenue Englewood, CO 80111 Senior Vice President None John (“J”) Fortuna(2) Vice President None Jayme Fowler(2) Vice President None Diane Frankenfield(2) Senior Vice President None Jerry Fraustro(2) Vice President None William Friebel 2919 St. Albans Forest Circle Glencoe, MO 63038 Vice President None Alice Fricke(2) Vice President None Alyson Frost(2) Assistant Vice President None Greg Fulginite(2) Vice President None Arthur S. Gabinet(2) General Counsel Secretary and Chief Legal Officer William Gahagan(2) Vice President None Hazem Gamal(2) Vice President None Charlotte Gardner(1) Vice President None Jack Goldin(2) Vice President None Michael Gottesman 255 Westchester Way Birmingham, MI 48009 Vice President None Raquel Granahan(2) Senior Vice President None Eric Grossjung 4002 N. 194th Street Elkhorn, NE 68022 Vice President None Michael D. Guman 3913 Pleasant Avenue Allentown, PA 18103 Vice President None James E. Gunter 603 Withers Circle Wilmington, DE 19810 Vice President None LeaAnna Hartman(1) Vice President None Kevin J. Healy(2) Vice President None Kenneth Henry(2) Vice President None Philipp Hensler(2) Chairman, Chief Executive Officer & Director None Wendy G. Hetson(2) Vice President None Jennifer Hoelscher(1) Assistant Vice President None Eric Holquist(2) Vice President None Edward Hrybenko(2) Senior Vice President None Jason Hubersberger(2) Vice President None Brian F. Husch 37 Hollow Road Stonybrook, NY 11790 Vice President None Keith Hylind(2) Vice President None Vincent Iacono(2) Vice President None Kathleen T. Ives(1) Vice President & Assistant Secretary None Shonda Rae Jaquez(2) Vice President None Brian Johnson(1) Vice President None Eric K. Johnson 8588 Colonial Drive Lone Tree, CO 80124 Senior Vice President None Scott Kelley(1) Vice President None Richard Keri (2) Senior Vice President None Brian Kiley(2) Vice President None Richard Klein 4820 Fremont Avenue South Minneapolis, MN 55419 Senior Vice President None Brent A. Krantz 61500 Tam McArthur Loop Bend, OR 97702 Senior Vice President None Eric Kristenson(2) Vice President None Lamar Kunes(2) Vice President None David T. Kuzia 10258 S. Dowling Way Highlands Ranch, CO 80126 Vice President None John Laudadio(2) Vice President None Daniel Lee(2) Assistant Vice President None Wendy Lee(2) Vice President None John Leonard(2) Vice President None Jesse Levitt(2) Vice President None Julie Libby(2) Senior Vice President None Eric J. Liberman 27 Tappan Ave., Unit West Sleepy Hollow, NY 10591 Vice President None Lorna Lindquist(2) Vice President None Malissa Lischin(2) Vice President None Christina Loftus(2) Senior Vice President None Thomas Loncar 1401 North Taft Street, Apt. 726 Arlington, VA 22201 Vice President None Peter Maddox(2) Vice President None Michael Malik 546 Idylberry Road San Rafael, CA 94903 Vice President None Joseph Marich(2) Vice President None Steven C. Manns 1627 N. Hermitage Avenue Chicago, IL 60622 Vice President None Todd A. Marion 24 Midland Avenue Cold Spring Harbor, NY 11724 Vice President None LuAnn Mascia(2) Vice President None Anthony Mazzariello(2) Vice President None Derren McDaniel(1) Vice President None John C. McDonough 533 Valley Road New Canaan, CT 06840 President and Director None Brian McGinty(1) Vice President None Kent C. McGowan 9510 190th Place SW Edmonds, WA 98020 Vice President None William McNamara(2) Vice President None Daniel Melehan(2) Vice President None Brian F. Medina 3009 Irving Street Denver, CO 80211 Vice President None Toller Miller(1) Vice President None Clint Modler(1) Vice President None Joseph Moran(2) Senior Vice President None Jason Morris(2) Assistant Vice President None Amy Mosser(1) Assistant Vice President None Robert Moser 9650 East Aspen Hill Circle Lone Tree, CO 80124 Vice President None James Mugno(2) Vice President None Matthew Mulcahy(2) Vice President None Wendy Jean Murray 32 Carolin Road Upper Montclair, NJ 07043 Vice President None Kimberly Mustin(2) Senior Vice President None John S. Napier 17 Hillcrest Ave. Darien, CT 06820 Senior Vice President None Christina Nasta(2) Senior Vice President Chief Business Officer and Vice President Kevin P. Neznek(2) Senior Vice President None Nichola Noriega(2) Vice President None Christopher Nicholson(2) Vice President None Chad Noel(2) Vice President None Peter Novak(2) Vice President None Timothy O’Connell(2) Vice President None Alan Panzer 6755 Ridge Mill Lane Atlanta, GA 30328 Vice President None Maria Paster(2) Assistant Vice President None Ashley Patten(1) Vice President None Donald Pawluk(2) Vice President None Brian C. Perkes 6 Lawton Ct. Frisco, TX 75034 Vice President None Charles K. Pettit(2) Vice President None David Pfeffer(2) Director None Andrew Phillips(1) Assistant Vice President None Megan Pigott(2) Assistant Vice President None Cheryl Pipia(2) Senior Vice President None Rachel Powers(1) Vice President None Nicole Pretzel(2) Vice President None Minnie Ra 100 Dolores Street, #203 Carmel, CA 93923 Vice President None Dustin Raring 27 Blakemore Drive Ladera Ranch, CA 92797 Vice President None Richard E. Rath 46 Mt. Vernon Ave. Alexandria, VA 22301 Vice President None William J. Raynor(2) Vice President None Dennis Robinson(1) Vice President None Ian M. Roche 7070 Bramshill Circle Bainbridge, OH 44023 Vice President None Michael Rock(2) Vice President None Stacy Roode(1) Vice President None Thomas Sabow 6617 Southcrest Drive Edina, MN 55435 Vice President None Mark Santero(2) Senior Vice President None John Saunders 2251 Chantilly Ave. Winter Park, FL 32789 Vice President None Timothy Scanlan(2) Vice President None Alex Schardt(2) Vice President None Thomas Schmitt 40 Rockcrest Rd Manhasset, NY 11030 Vice President None William Schories 3 Hill Street Hazlet, NJ 07730 Vice President None Jennifer Sexton(2) Vice President None Jeffrey Sharon(2) Vice President None Kenneth Shell(1) Vice President None Debbie A. Simon 55 E. Erie St., #4404 Chicago, IL 60611 Vice President None Bryant Smith(2) Vice President None Aaron Spatz(2) Vice President None Christopher M. Spencer 2th Terrace Leawood, KS 66211 Vice President None John A. Spensley 375 Mallard Court Carmel, IN 46032 Vice President None Michael Staples 4255 Jefferson St Apt 328 Kansas City, MO 64111 Vice President None Alfred St. John(2) Vice President None Bryan Stein 8 Longwood Rd. Voorhees, NJ 08043 Vice President None Robert Stidham Vice President None Brian C. Summe 2479 Legends Way Crestview Hills, KY 41017 Vice President None Michael Sussman(2) Vice President None George T. Sweeney 5 Smokehouse Lane Hummelstown, PA 17036 Senior Vice President None Leo Tallon(2) Vice President None Brian Taylor(2) Vice President None James Taylor(2) Vice President None Paul Temple(2) Vice President None David G. Thomas 16628 Elk Run Court Leesburg, VA 20176 Vice President None Luz Touma(2) Vice President None Cenk Toroslu(1) Vice President None Wesley Vance(2) Vice President None Mark S. Vandehey(1) Vice President and Chief Compliance Officer Vice President and Chief Compliance Officer Richard Walsh(2) Vice President None Vincent Vermette(2) Vice President None Janeanne Weickum(1) Vice President None Michael J. Weigner 4905 W. San Nicholas Street Tampa, FL 33629 Vice President None Donn Weise 3249 Earlmar Drive Los Angeles, CA 90064 Vice President None Chris G. Werner 98 Crown Point Place Castle Rock, CO 80108 Vice President None Jason Widener(2) Vice President None Ryan Wilde(1) Vice President None Patrick Wisneski(1) Vice President None Meredith Wolff(2) Vice President None Kevin Woodson(1) Assistant Vice President None Cary Patrick Wozniak 18808 Bravata Court San Diego, CA 92128 Vice President None David Zicchinella(2) Assistant Vice President None Steven Zito(1) Vice President None (1)6803 South Tucson Way, Centennial, CO 80112-3924 (2)Two World Financial Center, 225 Liberty Street, 11th Floor, New York, NY 10281-1008 (3)350 Linden Oaks, Rochester, NY 14623 (c)Not applicable. Item 33. Location of Accounts and Records The accounts, books and other documents required to be maintained by Registrant pursuant to Section 31(a) of the Investment Company Act of 1940 and rules promulgated thereunder are in the possession of OppenheimerFunds, Inc. at its offices at 6803 South Tucson Way, Centennial, Colorado 80112-3924. Item 34. Management Services Not applicable. Item 35. Undertakings. Not applicable. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 21st day of August, 2012. Oppenheimer Corporate Bond Fund By: William F. Glavin, Jr.* William F. Glavin, Jr.* President, Principal Executive Officer and Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date William L. Armstrong* Chairman of the August 21, 2012 William L. Armstrong Board of Trustees William F. Glavin, Jr.* President, Principal August 21, 2012 William F. Glavin, Jr. Executive Officer and Trustee Brian W. Wixted* Treasurer, Principal August 21, 2012 Brian W. Wixted Financial & Accounting Officer` Edward L. Cameron* Trustee August 21, 2012 Edward L. Cameron Jon S. Fossel* Trustee August 21, 2012 Jon S. Fossel Sam Freedman* Trustee August 21, 2012 Sam Freedman Richard F. Grabish* Trustee August 21, 2012 Richard F. Grabish Beverly L. Hamilton* Trustee August 21, 2012 Beverly L. Hamilton Victoria J. Herget* Trustee August 21, 2012 Victoria J. Herget Robert J. Malone* Trustee August 21, 2012 Robert J. Malone F. William Marshall, Jr.* Trustee August 21, 2012 F. William Marshall, Jr. Karen L. Stuckey* Trustee August 21, 2012 Karen L. Stuckey James D. Vaughn* Trustee August 21, 2012 James D. Vaughn *By: /s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact OPPENHEIMER CORPORATE BOND FUND Post-Effective Amendment No. 3 Registration Statement No. 333-160733 EXHIBIT INDEX Exhibit No. Description 28(a) Agreement and Declaration of Trust 28(b) By-Laws 28(d) Amended and Restated Investment Advisory Agreement 28(i) (i) Opinion and Consent of Counsel (ii) Opinion of Delaware Counsel (iii) Opinion of Tax Counsel
